Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 6, 2019 has been considered by the examiner.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



    PNG
    media_image1.png
    675
    902
    media_image1.png
    Greyscale

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teppei (JP 2013083694, as evidenced by the machine translation).
Regarding claim 1, Teppei discloses a lens apparatus comprising (Figs. 6, 7 and 8): a base member (22) including a rectilinear guide groove portion (22s); 
a cam barrel (23) including a cam groove portion (23b); 
a lens holding member (F4) provided with a roller member (41) inserted into the rectilinear guide groove portion and the cam groove portion (as shown in Fig. 8) and configured to support a lens unit (L4); 
a first light amount adjustment unit (200); 
a biasing member configured to bias the roller member to the cam groove portion (303, as shown in Fig. 6); and 
a pressing member (142) provided between the first light amount adjustment unit and the lens holding member (as shown in Fig. 8) and configured to press the biasing member (as shown in Fig. 6), 

 Regarding claim 7, Teppei discloses an imaging apparatus (Fig. 1, 1) comprising: a lens apparatus (Figs. 6, 7 and 8); and 
a camera body (10) configured to hold an image sensor (11) that receives light from the lens apparatus (as shown in Fig. 1), wherein the lens apparatus includes: 
a base member (22) including a rectilinear guide groove portion (22s); 
a cam barrel (23) including a cam groove portion (23b); 
a lens holding member (F4) provided with a roller member (41) inserted into the rectilinear guide groove portion and the cam groove portion (as shown in Fig. 8) and configured to support a lens unit (L4); 
a first light amount adjustment unit (200); 
a biasing member configured to bias the roller member to the cam groove portion (303, as shown in Fig. 6); and 
a pressing member (142) provided between the first light amount adjustment unit and the lens holding member (as shown in Fig. 8) and configured to press the biasing member (as shown in Fig. 6), and 
wherein the first light amount adjustment unit includes a rotation regulating portion (141B) for regulating rotation of the pressing member around an optical axis of the lens unit (141, as shown in Fig. 8, 141 is connect to 141B to regulate rotation of the pressing member 142).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Teppei (JP 2013083694) in view of Daisuke (JP 2017034900, as evidenced by the machine translation).
Regarding claim 2, Teppei discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the pressing member includes a bayonet claw portion, and wherein the base member includes a concave portion in which the bayonet claw portion engages.
However Daisuke, in the same field of endeavor, teaches wherein the pressing member (Fig. 2, 111c) includes a bayonet claw portion ([0026], “bayonet-connected … fixed shaft”), and 
wherein the base member (110e) includes a concave portion in which the bayonet claw portion engages ([0026], “111c inserted into ... 110e … then bayonet-connected”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens apparatus of Teppei with the wherein the pressing member includes a bayonet claw portion, and wherein the base member includes a concave portion in which the bayonet claw portion engages as taught by Daisuke, for the purpose of securing the pressing member to the base member.


    PNG
    media_image2.png
    723
    452
    media_image2.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Teppei (JP 2013083694) in view of Tanaka (US 2003/0219243).
Regarding claim 3, Teppei discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the rotation regulating portion is an arm portion extending in a direction of the optical axis and including a locking claw portion, wherein the arm portion passes through a first opening provided in the pressing member and a second opening provided in the base member, and wherein the locking claw portion engages with part of the base member.
However Tanaka, in the same field of endeavor, teaches wherein a rotation regulating portion (Fig. 8, 624)  is an arm portion extending in a direction of the optical axis and including a locking claw portion ([0106], “aperture unit … provided with a guide rod 624 … in the optical axis direction … stopper 624a), 

wherein the locking claw portion engages with part of the base member (as shown in Fig. 9, 624a is engaged with 212).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens apparatus of Teppei with the wherein the rotation regulating portion is an arm portion extending in a direction of the optical axis and including a locking claw portion, wherein the arm portion passes through a first opening provided in the pressing member and a second opening provided in the base member, and wherein the locking claw portion engages with part of the base member as taught by Tanaka, for the purpose of aligning the aperture and pressing member with the base member. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Teppei (JP 2013083694).
Regarding claim 4, Teppei discloses as is set forth above in claim 1 rejection except for wherein the rotation regulating portion is an elastic portion. 
It would have been obvious to one of ordinary skill in the art at the time before the invention was made to have the wherein the rotation regulating portion is an elastic portion, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. That a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146.
. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Teppei (JP 2013083694) in view of Jun (JP 2013003452, as evidenced by the machine translation). 
Regarding claim 5, Teppei discloses as is set forth in claim 1 rejection above but does not specifically disclose wherein the lens holding member includes an attachment portion to which the biasing member is attached, wherein a natural length of the biasing member is longer than a distance from the attachment portion to the pressing member in a direction of the optical axis, and wherein a length of the biasing member at a time of maximum compression is shorter than the distance from the attachment portion to the pressing member in the direction of the optical axis.
However Jun, in the same field of endeavor, teaches wherein a lens holding member (Figs. 2, 3 and 4, 15) includes an attachment portion (15a) to which a biasing member is attached (50), 
wherein a natural length of the biasing member (as shown in Fig. 3) is longer than a distance from the attachment portion (15a) to a pressing member (Fig. 3, lower 13a) in a direction of an optical axis (as shown in Fig. 3), and 
wherein a length of the biasing member at a time of maximum compression (as shown in Fig. 4) is shorter than the distance from the attachment portion (15a) to the pressing member (Fig. 3, lower 13a) in the direction of the optical axis (as shown in Fig. 3).
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Teppei (JP 2013083694) in view of Nomura (US 2001/0015859). 
Regarding claim 6, Teppei discloses as is set forth in claim 1 rejection above but does not specifically disclose further comprising: a second light amount adjustment unit provided in the lens holding member.
However Nomura, in the same field of endeavor, teaches further comprising: a second light amount adjustment unit (Fig. 1, 24) provided in a lens holding member (23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens apparatus of Teppei with the further comprising: a second light amount adjustment unit provided in the lens holding member as taught by Nomura, for the purpose of increasing the accuracy of the amount of light entering the lens apparatus. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        
/DARRYL J COLLINS/Primary Examiner, Art Unit 2872